Title: From George Washington to Anne-César, chevalier de La Luzerne, 22 September 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  Sir
                     
                     Head Quarters 22d Septemr 1782
                  
                  I have the Honor to forward to your Excellency a Letter which I have this Moment received from the Marquis de Vandrieul.
                  At the same Time I transmit to you a Copy of the late Information with which I have furnished the Marquis—altho I cannot vouch for the perfect authenticity of this Intelligence, yet the Channel thro’ which I obtain it, is a very good one.
                  I have constantly kept the Marquis informed of every particular I could procure relative to the marine Movements of the Enemy at N. York; which have been pretty frequently tho I have not thot it necessary to transmit every Circumstance to your Excellency, as tho Communication between this & Philadelphia is not so convenient or safe, as the other.  With perfect Respect & Esteem I have the honor to be Your Excellencys Most Obedient and Most humble Servant
                  
                     Go: Washington
                  
               